Citation Nr: 0939003	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left little toe 
amputation due to squamous cell carcinoma, to include as 
secondary to exposure to ionizing radiation.

2.  Entitlement to an effective date earlier than August 28, 
2000, for the grant of service-connection for peptic ulcer 
disease (gastrointestinal disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his daughter



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The July 2002 
rating decision awarded service connection for peptic ulcer 
disease and assigned an effective date of August 28, 2000.  
The January 2004 rating decision denied service connection 
for left little toe amputation.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to 
ionization radiation during service, and the squamous cell 
carcinoma that resulted in the amputation of the left little 
toe was not manifested during service or for many years 
following separation from service, and is not otherwise shown 
to be causally or etiologically related to the Veteran's 
service.  

2.  The August 1989 Board decision declining to find that new 
and material evidence had been received to reopen the 
Veteran's previously denied claim of service connection for a 
gastrointestinal disorder is final. 

3.  Upon an August 28, 2000 application, the Veteran 
requested that his previously denied claim of entitlement to 
service connection for a gastrointestinal be reopened.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma and resulting left little toe 
amputation were not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.311 (2009).

2.  The requirements for an effective date prior to August 
28, 2000, for the award of service connection for a 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2003, February 2005, and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  


Service Connection

The Veteran essentially contends that the squamous cell 
carcinoma of his left little toe and resultant amputation was 
related to in-service exposure to ionizing radiation during 
his tour in Japan.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory or regulatory presumptions.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  This is further defined as 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki.  38 C.F.R. 
§ 3.309(d)(3)(vi).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) a veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

There is no question that the Veteran has a history of skin 
cancer of the left little toe and it is a radiogenic disease 
pursuant to the regulations.  Relevant private treatment 
records reflect amputation of the left little toe subsequent 
to the finding of cancer in July 1998.  These records, 
however, do not reflect an opinion linking the Veteran's skin 
cancer to service.  The main question before the Board is 
whether the Veteran is considered a radiation-exposed veteran 
or whether his skin cancer is causally or etiologically 
related to service.  

The Veteran has contended that he was stationed and was near 
Hiroshima and Nagasaki from November 1945 to April 1946.  In 
an October 2007 statement, the Veteran indicated that he was 
on the grounds of Hiroshima and on several occasions he was 
required to collect information from the atomic bomb.  It is 
his contention that he was exposed to ionized radiation 
during his service in Japan.  

The Board notes that the Veteran's service treatment records 
(STRs) are apparently incomplete-except for his enlistment 
and discharge medical examinations and a few in-service 
treatment records.  The available STRs are devoid of any 
treatment related to squamous cell carcinoma and/or exposure 
to radioactive materials.  The Board notes at this juncture 
that it has a heightened duty to provide its reasons and 
bases in rendering a decision when a veteran's service 
treatment records have been lost or destroyed, although it is 
significant in this case that the Veteran does not contend 
that he was treated for any skin cancer or any complaints 
associated with the left little toe during service.  
See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) 
("In cases where . . . the appellant's [STRs] have been lost 
or destroyed, the Board's obligation to provide well-reasoned 
findings and conclusions, to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to 
provide an adequate statement of the reasons or bases for its 
rejection of such evidence is . . . heightened"); Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (noting that "when 
[STRs] are presumed destroyed, 'the BVA's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.'  This 
rule has become well entrenched in the Court's case law") 
(quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

As noted above, the Veteran was first diagnosed as having 
squamous cell carcinoma of the left little toe in the late 
1990s.  His left little toe was then amputated in July 1998.  
Private and VA treatment records are devoid of any link 
between the Veteran's cancer and his service.  The Veteran 
has submitted treatise evidence in the form of online 
articles related to squamous cell carcinoma and its link to 
exposure to radiation.  There is no indication that the 
Veteran was a part of the studies discussed in these 
treatises.  

In a letter dated in December 2008, VA requested information 
from the Defense Threat Reduction Agency (DTRA).  It 
specifically requested that the DTRA provide a radiation dose 
assessment, including a radiation exposure dose to the 
Veteran's feet.  It was reported that the Veteran served with 
the 81st Military Government Company.  In March 2009, the 
DTRA responded by indicating that the Veteran did not have 
official military duties within 10 miles of either Hiroshima 
or Nagasaki.  It was noted that the Veteran arrived in 
Yokohama, Japan on November 15, 1945 and his unit was sent 
via train to Hara-Machida, Japan, just northwest of Yokohama, 
and arrived there on November 18, 1945.  On November 18, 
1945, his unit was transferred to Mito, Japan, which was 
noted to be 460 miles from Hiroshima and 635 miles from 
Nagasaki.  

On December 21, 1945, the Veteran accompanied his unit to 
Yokosuka, Japan, which is approximately 415 miles from 
Hiroshima and 580 miles from Nagasaki.  Upon arrival in 
Yokosuka, he boarded a ship for transportation to Mitsuhama, 
Japan, which was approximately 45 miles from Hiroshima and 
174 miles from Nagasaki.  He arrived in Mitsuhama on December 
26, 1945.  On December 27, 1945, the Veteran traveled with 
his unit to Kochi, Japan, approximately 80 miles from 
Hiroshima and 215 miles from Nagasaki, and remained there 
until April 2, 1946.  Upon release from his assignment he was 
sent to Tokyo, approximately 420 miles from Hiroshima and 595 
miles from Nagasaki, prior to returning to the United States.  
Upon completion of review of the military records, the 
Veteran was found to not be present with American occupation 
forces neither in Hiroshima, nor Nagasaki, and as a result no 
radiation dose assessment was made.  

The Veteran's daughter, a registered nurse and in her 
professional capacity, testified that squamous cell carcinoma 
could be caused by exposure to ionizing radiation.  In an 
August 2009 statement, she appeared to give an opinion that 
the Veteran's "[s]quamous [c]ell [c]arcinoma with metastasis 
to bone causing left fifth toe amputation related to exposure 
to [a]tomic [b]omb in Japan."  She noted that the Veteran 
had two months of active duty in Japan following the 
detonation of the atomic bomb in Hiroshima.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for left 
little toe amputation due to squamous cell carcinoma of that 
area.  Skin cancer is not listed under 38 C.F.R. § 
3.309(d)(2), as being presumed due to radiation exposure in 
radiation-exposed veterans.  Further, the evidence does not 
support a finding that the Veteran was a radiation-exposed 
veteran as contemplated under 38 C.F.R. § 3.309(d).  The 
Veteran had service in Japan, but service records reflect 
that the Veteran was not within 10 miles of either Nagasaki 
or Hiroshima as required by regulation.  The closest the 
Veteran got to either of these cities was when he was 
transferred to Mitsuhama, Japan, 45 miles from Hiroshima, for 
transfer to Kochi, Japan.  As skin cancer is not a 
presumptive disease, and he is not a "radiation-exposed 
veteran," the Veteran is not entitled to the presumptions of 
3.309(d) for his claim of entitlement to service connection 
for left little toe amputation due to squamous cell 
carcinoma.

Because skin cancer is listed as a "radiogenic diseases" 
under 38 C.F.R. § 3.311, and because the Veteran is asserting 
that his exposure to ionizing radiation in Japan resulted in 
this cancer and subsequent amputation, consideration of the 
provisions of 38 C.F.R. § 3.311 is appropriate in this case. 

As directed under 38 C.F.R. § 3.311, the RO appropriately 
requested whether the Veteran had any radiation exposure.  As 
noted above, in December 2008, VA requested verification of 
the Veteran's participation in radiation risk activity during 
service from the Defense Threat Reduction Agency (DTRA).  In 
a response the next month, the Nuclear Test Personnel Review 
contact indicated that according to the service reports, the 
Veteran's unit was not present within the American occupation 
forces in Hiroshima or Nagasaki, Japan, as required by 
pertinent regulation.  Thus, there is no evidence of record 
to reflect that the Veteran was exposed to ionizing 
radiation.  

As actual radiation exposure during service is not shown by 
the evidence, service connection for squamous cell carcinoma 
and left little toe amputation as a result of radiation 
exposure is not warranted under the presumptive requirements 
of 38 C.F.R. § 3.309 or the alternative framework of 38 
C.F.R. § 3.311.  Any exposure to ionizing radiation may not 
be conceded as the DTRA report disproves the Veteran's 
contention that he was exposed to ionizing radiation.  
Simply, the requirements of §§ 3.309 and 3.311 are not met.  
Furthermore, although skin cancer recognized as a radiogenic 
disease, as discussed above, the Veteran does not meet other 
regulatory requirements to establish service connection as he 
is not shown to have been exposed to radiation.  Without 
corroborative evidence of radiation exposure, any 
determination that the Veteran is entitled to the benefit 
provided by 38 C.F.R. § 3.311 would be based on nothing more 
than speculation, which is not permitted under the law.  
Absent a finding that the Veteran participated in a radiation 
risk activity, the Veteran is also not entitled to service 
connection of his squamous cell carcinoma and resulting left 
little toe amputation under 38 C.F.R. § 3.311(b)(2).  As 
such, service connection for left little toe amputation due 
to squamous cell carcinoma is denied both on a presumptive 
basis (38 C.F.R. § 3.309) and pursuant to 38 C.F.R. § 3.311.  

The Veteran is also not entitled to service connection for a 
left little toe amputation due to squamous cell carcinoma on 
a direct basis.  Although there are apparently incomplete 
STRs, the Veteran has not contended and it is not shown by 
the record that the Veteran was treated in service for any 
exposure to radioactive materials, nor was he treated for any 
skin condition in the left foot area.  Additionally, relevant 
treatment records reflect the onset of his skin cancer on the 
left little toe as occurring in the late-1990s.  This is over 
40 years following his separation from service.  As noted 
above, there are no clinical opinions of record linking the 
Veteran's squamous cell carcinoma of the left little toe area 
and subsequent amputation to a disease or injury incurred in 
service, including the alleged exposure to radioactive 
materials.

The Board is sympathetic to this Veteran's assertions, but 
the only evidence of record linking the Veteran's alleged in-
service radiation exposure to his disability are his 
statements and those made by his daughter.  The Veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of his squamous cell 
carcinoma, as there is no evidence of record that the Veteran 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also appreciates and acknowledges the statements of 
the Veteran's daughter-a registered nurse.  She is competent 
to testify that there is a link between squamous cell 
carcinoma and radiation exposure, as identified in the 
various medical articles submitted.  She is not, however, 
competent to report whether the Veteran was exposed to 
radiation during his time in Japan as there is no evidence to 
suggest that she is specialized in or familiar with nuclear 
medicine.  As such, her statements linking the Veteran's 
squamous cell carcinoma to the alleged in-service radiation 
exposure are given little weight.  Absent a competent medical 
opinion linking the Veteran's squamous cell carcinoma and 
subsequent amputation of the left little toe to service, 
service connection must also be denied on a direct basis.  


Earlier Effective Date

The Veteran contends that service connection for his 
gastrointestinal disability should be awarded an effective 
date in 1951.  

Under VA laws and regulations, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if a claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In addition, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

By way of background, the Board notes that the Veteran filed 
for and was denied service connection for stomach or 
gastrointestinal disabilities on numerous occasions between 
January 1952 and August 1989.  This included denials by the 
BVA in decisions dated in November 1971, July 1987 and August 
1989.  These decisions are all final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1104. 

In August 2000, the Veteran submitted his most recent 
application to reopen the previously denied claim of 
entitlement to service connection for a gastrointestinal 
disability.  He also submitted a claim that the original 
denial of his claim was clear and unmistakable error.  The RO 
denied both claims in a February 2001 rating decision.  Upon 
appeal to the Board in May 2002, it awarded the Veteran 
service connection for a gastrointestinal disability after 
finding that new and material evidence had been received in 
December 2000 and April 2001, indicating that the Veteran's 
current gastrointestinal disability was related to service.  
The decision of the Board was implemented in a July 2002 
rating decision, and assigned an effective date of August 28, 
2000-the date VA received the Veteran's reopened claim.  

Following a complete review of the record, there is no 
evidence of a request to reopen the last previously denied 
claim of entitlement to service connection for a 
gastrointestinal disorder prior to August 28, 2000.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (concluding that 
the Board must "review the claim, supporting documents, and 
oral testimony in a liberal manner to identify and adjudicate 
all reasonably raised claim").  No other submission from the 
Veteran prior to August 28, 2000, contained a request to 
reopen the Veteran's previously denied claim of service 
connection for a gastrointestinal disability.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that plain language of regulations require claimant to have 
intent to file claim for VA benefits).  Although the Veteran 
and his representative contend that service connection should 
be awarded from the date the Veteran was first diagnosed as 
having a gastrointestinal disability, there is no legal 
justification offered for this theory, and the Board finds 
that the law does not provide for such benefit.  The 
Veteran's August 2000 claim constituted a claim to reopen 
based upon the August 1989 Board decision declining to reopen 
the Veteran's claim, and there is no evidence of record 
suggesting that the Veteran attempted to appeal that 
decision.  Thus, the Veteran's claim for an earlier effective 
date is denied as payment of compensation is not permitted 
prior to the date service connection was established.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   


ORDER

Service connection for a left little toe amputation due to 
squamous cell carcinoma is denied.  

An effective date for the grant of service connection prior 
to August 28, 2000 for peptic ulcer disease is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


